Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 2, and 4-7 are objected to because of the following informalities:  
In claim 1, line 18, “a plurality of specimens” should be --the plurality of specimens-- to avoid creating another antecedent basis.
In claim 2, line 2, “calculate similarity” should be --calculate the similarity-- to avoid creating another antecedent basis.
In claim 4, line 3, “based on similarity” should be --based on the similarity-- to avoid creating another antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “a) a peak detection unit configured to execute peak detection on a plurality of sets of chromatogram data of the plurality of specimens and to collect peak information including a retention time for each detected peak” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper). Note that “a peak detection unit,” “a same component determination unit,” and “a data list production unit” are interpreted as software functions or modules embedded or installed in the chromatogram data processing device or a computer. See specification [0022].

Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “process data of a plurality of specimens collected by using an analysis device including a chromatograph configured to separate a plurality of components contained in a specimen in a time direction and a detection unit configured to acquire signal intensities in a second dimension different from the time direction for the specimen after being separated by the chromatograph.” However, these are recited in the preamble and generally link the abstract idea to an analysis device as the source 
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim generally link the abstract idea to the analysis device as the source of data. Therefore, the claim is directed to a judicial exception without significantly more. 

Dependent claims 2 and 4-7 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over OGURA et al. (JP 2011153966 A; cited in IDS; machine translation provided by Applicant; hereinafter “OGURA”).

	Regarding claim 1, OGURA teaches a chromatogram data processing device (i.e., “data processing device 20”; see translation [0017]) configured to process data of a plurality of specimens (i.e., “These processings are sequentially performed to two or more samples, and the data which composes each three-dimensional chromatograms is stored in tree-dimensional chromatogram storage unit 221 as a data file for every 
a) a peak detection unit (i.e., “peak information acquisition part 32”; see [0022]) configured to execute peak detection on a plurality of sets of chromatogram data of the plurality of specimens i.e., “selects one of the data files of the three-dimensional chromatogram made to two or more samples… Max plot description part 31 plots the maximum intensity of each retention time, and makes two-dimensional chromatogram”; see [0021]) and to collect peak information including a retention time for each detected peak (i.e., “each peak which appears in the two-dimensional chromatogram made at Step S2 is detected by peak information acquisition part 32, and the retention time (peak top time) and peak intensity (a peak area, a peak height, etc.) are acquired”; see [0022]); 
a 2nd peak list creation part to correct the retention times and/or values of the second dimension of one or more of the peaks as necessary (i.e., combining the  same retention times, e.g., ch1 and ch4, for the same components; see [0030] and FIGs. 4(b) and 9 as examples resulting from the combining); and 
c) a data list production unit (i.e., “2nd peak list creation part 36”) configured to arrange, based on data corrected by the same component determination unit, the retention time and the second dimension in one of a column direction and a row direction, and information for identifying a plurality of specimens in the other of the column direction and the row direction, and produce a data list in a table format 
	Note that OGURA does not explicitly teach correcting the retention times for the same components by the “same component determination unit.” However, the underlying function is taught as indicated above. Implementing such function in “same component determination unit” or the subsequent “data list production unit” is simply a design issue. It would have been obvious to one of ordinary skill in the art at the time the application was filed to vary the design to implement such function in “same component determination unit” as claimed. The motivation would be to adapt to the designer’s preference in grouping functions in the software modules.

	Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 OGURA does not explicitly discloses:
wherein the detection unit is a mass spectrometer, and the same component determination unit determines whether the peaks are attributable to the same component based on similarity between mass spectrum waveforms.
However, OGURA further teaches:
using a gas chromatograph mass spectrometer (GC/MS) or a liquid chromatograph mass spectrometer (LC/MS) to generate values long an m/z or wavelength axis (see [0001] and [0012]).


	Regarding claim 5, OGURA further teaches:
wherein the detection unit is a photodiode array detector unit (i.e., “PDA detector 17”; see [0017]) or an ultraviolet-visible absorption spectroscopic detector, and the same component determination unit determines whether the peaks are attributable to the same component based on similarity between absorption spectrum waveforms (i.e., “disperses the absorbance of each component eluted from main column 15, fluorescence intensity, an emission intensity, etc. to a wavelength direction for every predetermined time interval, and detects them as a detection signal in each wavelength”; see [0019]).

Regarding claim 6
wherein the similarity is similarity between spectrum patterns (i.e., number of maximum wavelength and associated maximum wavelengths) along the second dimension (i.e., wavelength; see [0026]-[0030]).

	Regarding claim 7, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 OGURA does not explicitly discloses:
wherein the similarity is similarity of a ratio of signal intensity values at a plurality of second dimension values along the second dimension.
However, it is well-known to compare two values by their ratio. The closer the ratio is to 1, the closer the similarity. It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a ratio as a similarity indication, such that the similarity is similarity of a ratio of signal intensity values at a plurality of second dimension values along the second dimension, as claimed. The motivation would be to effectively compare two values by a known comparison measure, such a ratio.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over OGURA in view of Chae et al. (“An iterative block-shifting approach to retention time alignment that preserves the shape and area of gas chromatography-mass spectrometry peaks” Fifth Annual MCBIOS Conference. Systems Biology: Bridging the Omics Oklahoma City, OK, USA. 23–24 February 2008; hereinafter “Chae”).

claim 2, OGURA further teaches:
wherein the same component determination unit judges similarity between signal intensity waveforms in the direction of the second dimension in retention times of peak tops of two or more peaks derived from specimens different from each other, and determines whether the peaks are attributable to the same component based on the similarity (i.e., “List comparator 35 judges here whether the component applicable to each peak of sample A is contained in sample B”; see [0026]-[0030]).
OGURA does not explicitly discloses (see the underlined):
wherein the same component determination unit calculates similarity between signal intensity waveforms in the direction of the second dimension in retention times of peak tops of two or more peaks derived from specimens different from each other.
But Chae teaches:
calculating a similarity (i.e., “Pearson correlation”) between signal intensity waveforms (i.e., “component EIC peaks”) in the direction of the second dimension (i.e., “corresponding mz values”) in retention times (i.e., “within pClose”) of peak tops of two or more peaks (i.e., SP and RP) derived from specimens different from each other (i.e., “the Pearson correlation of two numeric vectors of mz-ordered ion intensities, i.e., spectra for the S TIC peak and the R inferred TIC peak, whose location is taken as the median RT of the grouped EIC peaks, must be greater than corMass”; see p. 4, col. 2, ¶¶ 1-3).
wavelength is comparable to m/z as a 3rd variation (i.e., the second dimension as claimed), depending on which kind of chromatograph is used (GC or LC; see OGURA, [0001] and [0012]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify OGURA in view of Chae to configure the same component determination unit to calculate similarity between signal intensity waveforms in the direction of the second dimension in retention times of peak tops of two or more peaks derived from specimens different from each other, as claimed. The motivation would be to judge whether the components are the same by calculating a similarity between the profiles of the second dimension (whether it is wavelength for LC, or m/z for GC).

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi (US 20130096847 A1) teaches a method and system for processing data collected by an analyzing device, involving a separation technique for separating the components of a sample one-dimensionally with time, combined with a measurement technique for acquiring a signal strength for the sample, where the signal is separated in one or more dimensional directions with an element or elements other than time as the separation factor, such as a mass spectrometry, infrared spectrometry or ultraviolet-visible spectrometry; and a comprehensive analysis to correctly compare 
	KATSUYAMA (WO 2014108992 A1) teaches a data processing apparatus for chromatographic mass spectrometry that processes data collected by a chromatographic mass spectrometer such as a liquid chromatograph mass spectrometer (LC / MS) or a gas chromatograph mass spectrometer (GC / MS), involving a similarity calculating unit for calculating, on the basis of data obtained from a mass spectrometer, similarity of patterns of a mass spectrum at each time point during a period spanning the entire occurrence period of chromatogram peak derived from a target compound, and a mass spectrum at time points separated by a prescribed period from those time points.
KAMATA et al. (US 20160169849 A1) teaches a data processing system and data processing method for a chromatograph system, such as a liquid chromatograph or gas chromatograph, involving correcting chromatogram based on the spectra of the component obtained at any retention times within a chromatogram peak formed by that component being similar to each other in shape.
SHIMOMURA et al. (WO 2015132861 A1) teach a data processing apparatus and program for a chromatograph mass spectrometer, which is formed by connecting a chromatograph such as a liquid chromatograph or a gas chromatograph and a mass spectrometer, indicating that when a second mass chromatogram is created for a mass-to-charge ratio derived from the same component as a first mass chromatogram (i.e., the target component), it has a peak near the retention time t1 of the target component, 
	Hitchcock et al. (“Alignment Method with Application to Gas Chromatography / Mass Spectrometry Screening” Proceedings of the 18th International Conference on Automation & Computing, Loughborough University, Leicestershire, UK, 8 September 2012) teaches adjusting retention times of Gas Chromatography / Mass Spectrometry data so that corresponding scans of two samples can be chosen for comparison purpose, involving calculating a similarity between individual scans in the chromatogram b y a spectral-similarity method and adjusting retention time mapping.
	Kim et al. (“Smith-Waterman peak alignment for comprehensive two-dimensional gas chromatography-mass spectrometry” BMC Bioinformatics 2011) teaches a Smith-Waterman local alignment-based algorithm, involving calculating Pearson’s correlation coefficient for mass spectral similarity measure between two mass spectra of two peaks.
Robinson et al. (“A dynamic programming approach for the alignment of signal peaks in multiple gas chromatography-mass spectrometry experiments” BMC Bioinformatics 2007) teaches a method for matching signal peaks based on dynamic programming, involving a similarity function which balances effectively similarity in peak retention times with the similarity in mass spectra, mimicking the way an experienced human operator performs peak matching, in which a function S(i,j) can be a function that returns a measure of the similarity in m/z ions detected in mass spectra of the peaks i and j. when the two mass spectra are identical S(i,j) = 1, and when they are completely dissimilar S(i,j) = 0.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857